DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed August 3rd, 2022 is acknowledged. 

Response to Amendment
	The Amendment filed August 3rd, 2022 has been entered. Claims 1, 3, 7-9 & 11-20 remain pending in the application with claims 11-20 being withdrawn. Applicant’s amendments to the Claims have overcome the objections, 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed May 3rd, 2022. 

Response to Arguments
Applicant's arguments filed August 3rd, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 8 that the cited references fail to teach or suggest the method of amended claim 1, the Examiner respectfully disagrees on the grounds that Hovda still teaches the newly disclosed claim limitations, which will be further detailed in the updated rejection, below. Therefore, this argument is not persuasive and the Examiner maintains the rejection of the claims over Hovda. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hovda et al. (U.S. Pat. No. 6063079, cited in IDS), herein referred to as “Hovda”.
For claim 1: the following explanations of how the claims will be interpreted is as follows:
“Causing a thrombus formation” is going to be broadly interpreted as any action to stop the flow of blood (either to stop bleeding, blood flow or to seal off blood vessels). Causing thrombus formation and coagulation are going to be seen as the same effect, as well as other methods of stopping bleeding, such as cauterization and hemostasis. While both cauterization and hemostasis are ways to stop bleeding, cauterization is (usually) the electrical/thermal application of energy to quickly create a clot to stop bleeding whereas hemostasis could either be the natural result of the coagulation cascade (the fibrin clot) or an outcome of cauterization/coagulation/thrombus formation (via applied energy). With that being said, anything that causes a thrombus, induces coagulation, cauterization, or hemostasis will be interpreted as capable of causing a thrombus formation.  
For claim 3 the interpretation of energy delivery is going to be based off of information found in the Specification regarding the experimental protocol and reported histological outcomes:
[0225] & [0232]: “For example, in some embodiments, energy delivered at each target depth of 3 cm, 6 cm, and 9 cm was between 1.5 W and 9 W. In some embodiments, the energy delivered was in the range of 1.5 W to 2.5 W. In some embodiments, the energy delivered was in the range of 2.5 W to 5 W. In some embodiments, the energy delivered was in the range of 5.5 W to 7 W. In some embodiments, the energy delivered was in the range of 7.5 W to 9 W.”
[0239]: “The non-survival studies allowed for a better understanding of the extent of acute tissue injury following ablation. The nerve bundles had undergone marked vacuolar degeneration and the blood vessels had consistent vascular endothelial separation and were freely floating in the lumen while the vessel wall remained intact.”
[0240]: “In the survival pig, the vessel lumens were often occluded by fibrin thrombi and the adjacent mucosal glands show coagulative necrosis. The necrosis in the mucosal glands and connective tissue could be secondary to hypoxia caused by fibrin thrombi occluding the vascular lumens (infarction).”
Given this information, the interpretation of energy delivered will be in the range of ~1-10 watts.
Regarding claim 1, Hovda teaches a method for treating at least one of rhinitis, congestion, and rhinorrhea within a nasal cavity of a patient (Abstract: methods for selectively applying electrical energy to tissue in the nose … a method is provided for reducing the volume of enlarge swollen tissue in the patient's nose, such as swollen nasal tissue, mucus membranes, turbinates; Col. 2, lines 9-11: When the air contains an irritant, the turbinates react to the airborne particles by swelling and pouring mucus; where the turbinates can be responsible for rhinitis, congestion and/or rhinorrhea), the method comprising: 
advancing an end effector of a treatment device within a nasal cavity of a patient (Col. 11, lines 59-60: delivering the probe shaft through one of the nasal passages) and positioning the end effector at a target site (Col. 9, lines 3-5: method of the present invention, one or more electrode terminals are brought into close proximity to tissue at a target site); 
receiving feedback data from a first set of electrodes of the end effector and processing, via a controller operably coupled to the end effector, the feedback data to determine a depth of one or more blood vessels at the target site associated with mucus producing and/or mucosal engorgement elements (Col. 9, lines 45-58: systems and methods are provided for distinguishing between the fatty tissue immediately surrounding nerve fibers and the normal tissue that is to be removed during the procedure. Nerves usually comprise a connective tissue sheath, or endoneurium, enclosing the bundles of nerve fibers to protect these nerve fibers. This protective tissue sheath typically comprises a fatty tissue (e.g., adipose tissue) having substantially different electrical properties than the normal target tissue, such as the turbinates, polyps, mucus tissue or the like, that are, for example, removed from the nose during sinus procedures. The system of the present invention measures the electrical properties of the tissue at the tip of the probe with one or more electrode terminal(s); where adipose tissue comprises vasculature such that the detection of fatty tissue/the depth of fatty tissue near the turbinates (the target site) is also detecting blood vessels, additionally, since the fatty tissue is surrounding the tissue to be treated (the turbinates), it is associated with the mucus producing and/or mucosa engorgement elements); 
automatically tuning, via the controller and based on the determined depth of the one or more blood vessels, emission of an energy from a second set of electrodes of the end effector to a level sufficient to accommodate the depth of the one or more blood vessels (Col. 9, lines 56-58: The system of the present invention measures the electrical properties of the tissue at the tip of the probe with one or more electrode terminal(s); lines 61-67 & Col. 10, lines 1-2: In this embodiment, an audible signal may be produced when the sensing electrode(s) at the tip of the probe detects the fatty tissue surrounding a nerve, or direct feedback control can be provided to only supply power to the electrode terminal(s) either individually or to the complete array of electrodes, if and when the tissue encountered at the tip or working end of the probe is normal tissue based on the measured electrical properties); and 
causing a thrombus formation within one or more blood vessels at the target site and associated with mucus producing and/or mucosal engorgement elements based on the emission of the tuned energy, resulting in local hypoxia and eventual necrosis of the mucus producing and/or mucosal engorgement elements, thereby decreasing production of mucus and/or mucosal engorgement within the nasal cavity (Col. 5, lines 17-19: small blood vessels within the nose are simultaneously cauterized and sealed as the tissue is removed to continuously maintain hemostasis during the procedure; Col. 25, lines 43-50: During ablation of the tissue, the residual heat generated by the current flux lines will usually be sufficient to coagulate any severed blood vessels at the site. If not, the surgeon may switch the power supply 28 into the coagulation mode by lowering the voltage to a level below the threshold for fluid vaporization, as discussed above. This simultaneous hemostasis results in less bleeding; Abstract: such as swollen nasal tissue, mucus membranes, turbinates; where the listed areas include both mucus producing and mucosal engorgement elements and where maintaining hemostasis and cauterizing/sealing/coagulating blood vessels during an electrosurgical procedure is causing clot/thrombus formation in blood vessels because if blood flow is stopped via the application of electrical energy, it is due to the accumulation of heated blood forming clots/thrombi. The local hypoxia of mucus producing/mucosal engorgement elements and subsequent decrease in mucus production is an inherent effect of the hemostasis/thrombus formation).
Regarding claim 3, Hovda teaches wherein the tuned level of energy is sufficient to trigger detachment of endothelial cells from blood vessel walls of the one or more blood vessels while minimizing and/or preventing damage to blood vessel walls (Col. 25, lines 43-50: During ablation of the tissue, the residual heat generated by the current flux lines will usually be sufficient to coagulate any severed blood vessels at the site. If not, the surgeon may switch the power supply 28 into the coagulation mode by lowering the voltage to a level below the threshold for fluid vaporization, as discussed above. This simultaneous hemostasis results in less bleeding; Col. 15, lines 20-23: the preferred power source of the present invention delivers a high frequency current selectable to generate average power levels ranging from several milliwatts to tens of watts per electrode; where in consultation with the specification, tens of watts being delivered to each electrode is expected to be enough to produce similar results of inducing endothelial cell detachment while not destroying the blood vessel while also causing thrombus formation).  
Regarding claim 7, Hovda teaches wherein delivery of the tuned energy results in an ablation of a target tissue at the target site (Col. 25, lines 43-50: During ablation of the tissue, the residual heat generated by the current flux lines will usually be sufficient to coagulate any severed blood vessels at the site. If not, the surgeon may switch the power supply 28 into the coagulation mode by lowering the voltage to a level below the threshold for fluid vaporization, as discussed above. This simultaneous hemostasis results in less bleeding).  
Regarding claim 8, Hovda teaches wherein the ablation is thermal ablation (Col. 25, lines 43-50: During ablation of the tissue, the residual heat generated by the current flux lines will usually be sufficient to coagulate any severed blood vessels at the site. If not, the surgeon may switch the power supply 28 into the coagulation mode by lowering the voltage to a level below the threshold for fluid vaporization, as discussed above. This simultaneous hemostasis results in less bleeding).  
Regarding claim 9, Hovda teaches wherein the ablation is caused by delivery of radio- frequency energy (Col. 8, lines 41-43: the present invention applies high frequency (RF) electrical energy in an electrically conductive fluid environment to remove (i.e., resect, cut or ablate)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fahey et al. (US 20180344411): blood vessel detection in a nasal cavity.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794